Bijur, J.
Plaintiff recovered from defendant for damages to plaintiff’s automobile arising out of a collision with defendant’s automobile. Defendant’s liability was conceded, the question involved in this appeal being; the extent of the damage which plaintiff might recover. The amount included in'the verdict, as directed, covers merely the cost of repairs. Evidence offered by the plaintiff to prove the “ usable value ” of the car during the time that it was being repaired, i. e., his reasonable expenditure to replace it by hiring another car during that.period, was excluded and plaintiff excepted. Both reason and authority are, I think, in favor of including this item in the amount of plaintiff’s damage. See Wellman v. Miner, 19 Misc. Rep. 644; Murphy v. New York City R. Co., 58 id. 237; Jessup v. Platt, 76 id. 466.
The cases which respondent cites as overruling Wellman v. Miner, if they may be so considered, expressly or impliedly recognize the right to a recovery for the renting of an article to replace one regarded as a mere luxury during the time of repair, even though they do not approve of the bare principle that the usable value of an article of luxury may be recovered. See Bondy v. New York C. R. Co., 56 Misc. Rep. 602; Foley v. Forty-second St., M. & St. N. Ave. R. Co., 52 id. 183; Murphy v. New York City R. Co., supra. The brief of respondent’s counsel omits the language to which I refer, in its quotation from the opinion in the Bondy case, and from its collection of excerpts from the opinion in the Foley case.
Seabury and Gerard, JJ., concur.
Judgment reversed and new trial granted with costs to appellant to abide event.